

115 HR 6469 IH: Integration of Baseball Commemorative Coin Act
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6469IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Williams (for himself, Mr. Richmond, Mr. Faso, Ms. Barragán, Mr. Shuster, Mrs. Love, Mr. Norman, Mr. Budd, Mr. Marino, Mr. King of New York, Mr. Stivers, Mr. Ross, Mr. Chabot, Ms. Norton, Mr. Serrano, Mr. Collins of New York, Mr. Payne, Mr. Higgins of New York, Mr. Barton, Mr. Messer, Mr. Shimkus, Mr. Scalise, Mr. Marshall, Mr. Moolenaar, Mr. Wenstrup, Mr. Johnson of Louisiana, Mr. Wilson of South Carolina, Mr. Austin Scott of Georgia, Mr. Allen, Mr. Flores, Mr. Lamborn, Mr. Posey, Mr. LaMalfa, Mr. Hultgren, Mr. Banks of Indiana, Mr. Cole, Mr. Gosar, Mr. Kelly of Mississippi, Mr. Mitchell, Mr. Vela, Mr. Crist, Mr. Johnson of Ohio, Mr. Sessions, Mr. Fitzpatrick, Mr. Barletta, Ms. Eddie Bernice Johnson of Texas, Ms. Wilson of Florida, Mr. Bishop of Georgia, Mr. Rodney Davis of Illinois, Mr. Pearce, Mr. Michael F. Doyle of Pennsylvania, Mr. McEachin, Mr. Hastings, Mr. Cohen, Mr. Veasey, Mr. Clay, Ms. Lee, Ms. Adams, Mr. Loebsack, Mr. Cleaver, Mr. Scott of Virginia, Mr. Butterfield, Ms. Clarke of New York, Ms. Fudge, Mr. Ruiz, Mr. Lewis of Georgia, Mrs. Beatty, Ms. Blunt Rochester, Mrs. Demings, Mr. Clyburn, Mr. Evans, Mr. Al Green of Texas, Mrs. Watson Coleman, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Rush, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint commemorative coins in recognition of the 75th
			 anniversary of the integration of baseball.
	
 1.Short titleThis Act may be cited as the Integration of Baseball Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)On April 15, 1947, future Hall of Famer Jackie Robinson changed the landscape of the National Pastime and the Nation itself when he stepped onto the grass at Ebbets Field as the starting first baseman for the Brooklyn Dodgers and the first African-American to play Major League Baseball in the modern era.
 (2)On July 5, 1947, future Hall of Famer Larry Doby took his first at-bat for the Cleveland Indians, ending the color barrier in the American League forever.
 (3)The integration of Major League Baseball in 1947 is recognized today as a seminal moment in the Civil Rights Movement and American history.
 (4)The integration of Major League Baseball preceded the landmark U.S. Supreme Court ruling in Brown v. The Board of Education by seven years and the enactment of the 1964 Civil Rights Act by seventeen years.
 (5)The National Baseball Hall of Fame and Museum and the Jackie Robinson Foundation are dedicated to telling the story of baseball’s unique role in helping to end racial segregation and advancing civil rights in the United States of America.
			3.Coin specifications
 (a)Shape and surface treatmentAll coins issued pursuant to this Act shall be square, with the design corner-aligned, shall be finished on the reverse with enhanced uncirculated treatment, and shall be of approximately the same size. The Secretary of the Treasury (hereafter in this Act referred to as the Secretary), at the Secretary’s discretion, may also use the enhanced uncirculated treatment on the coin obverse.
 (b)DenominationsIn recognition and celebration of the 75th anniversary of the integration of baseball, the Secretary shall mint and issue the following coins:
 (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 1 ounce;
 (B)be struck on a planchet of appropriate dimensions; and (C)contain at least 90 percent gold.
 (2)$1 silver coinsNot more than 500,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)be struck on a planchet of appropriate dimensions; and (C)contain at least 90 percent silver.
 (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins, which shall be of such specifications as the Secretary may choose, except that, to the greatest extent possible, such half-dollar coins shall match in size the other coins described in this subsection.
 (c)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (d)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
 (a)In generalThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with—
 (A)the National Baseball Hall of Fame; and (B)the Commission of Fine Arts; and
 (2)reviewed by the Citizens Commemorative Coin Advisory Committee. (b)Designations and inscriptionsOn each coin minted under this Act there shall be—
 (1)a designation of the value of the coin, which, for purposes of the coins described under paragraphs (1) and (2) of section 3(b) shall use a dollar sign and a numeral rather than spelling out the denomination;
 (2)an inscription of the year 2022; and (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (c)Common reverse designThe design on the common reverse of the coins minted under this Act shall depict a baseball diamond similar to those used by Major League Baseball.
			(d)Selection and approval process for obverse design
 (1)In generalThe Secretary shall hold a competition to determine the design of the common obverse of the coins minted under this Act, with such design being emblematic of the integration of the game of baseball.
 (2)Selection and approvalProposals for the design of coins minted under this Act may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary. The Secretary shall encourage 3-dimensional models to be submitted as part of the design proposals.
 (3)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public, and shall endeavor to publicize the design contest to participants in youth baseball programs.
 (4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a).
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2022.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
 (1)A surcharge of $50 per coin for the $5 coin. (2)A surcharge of $10 per coin for the $1 coin.
 (3)A surcharge of $5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Baseball Hall of Fame, with the understanding that the Hall of Fame shall work with the Jackie Robinson Foundation, so that the two organizations may develop and operate education programs about the integration of baseball, and preserve artifacts related to the integration of baseball.
 (c)AuditsThe National Baseball Hall of Fame shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
			